Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Mildh et al. for the "RESUMING A CONNECTION IN A WIRELESS COMMUNICATION SYSTEM" filed 07/20/2021 has been examined.  This application a continuation of 16/614,779, filed 11/18/2019, now U.S. Patent #11,083,040 
which is a national stage entry of PCT/IB2018/054318, International Filing Date: 06/13/2018
which Claims Priority from Provisional Application 62521004, filed 06/16/2017.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/614,779 noted on page 1, first paragraph need to be updated.  This application is now US Patent#11,083,040.  Appropriate correction is required.
	Claim Objections
4.       Claim 9 is objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 1-2, 4-10, 12-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rayavarapu (US#9,155,121) in view of Fujishiro et al. (US#2019/0261447). 
 	Regarding claim 9, the references disclose a communication device and method of handling a radio resource control (RRC) connection resume procedure, in accordance with the essential features of the claim. Rayavarapu (US#9,155,121) discloses a user equipment comprising: a memory, processing circuitry to cause the UE to perform operations (  ) comprising: receiving, via a radio access network (RAN), a radio resource control (RRC) message indicating to transition from RRC_CONNECTED to RRC_INACTIVE (see Figs. 10-12; Col. 7, lines 1-67; Col. 30, line 25 to Col. 33, line 30: RRC connection was suspended by another RAN node and re-establish a suspended RRC connection -a suspended RRC Connection to resume Uu data transfer - An RRC sublayer may support an RRC_Idle state, an RRC_Inactive state and/or an RRC_Connected state for a wireless device), wherein the RRC message includes a resume identifier; and performing a connection resume procedure, including: transmitting, to the RAN, an RRC connection resume request that includes the resume identifier (see the Abstract & Col. 7, lines 1-67:UE 101 sends a connection re-establishment request message to the RAN 102 to have the suspended RRC connection re-established & resume its suspended RRC Connection with the UE identifier i.e., “cell ID+C-RNTI", resume ID, or the like); and transmitting, to the RAN, an RRC resume complete message that includes an index of a selected public land mobile network (PLMN) identity (Col. 5, lines 22-41; Col. 6, lines 53-57: UE receives paging from the RAN node and/or to receive notifications of downlink data from the RAN node).
Although Rayavarapu reference does not explicitly disclose wherein a Public Land Mobile Network (PLMN) with which the resume ID is associated.   However, the use of cell ID such as E-UTRAN cell global identifier (ECGI) which includes a combination of an E-UTRAN cell identifier ECI and a PLMN ID are well known in the art.  In the same field of endeavor, Fujishiro et al. (US#2019/0261447) teaches the RRC release message includes: a radio access network (RAN) paging area identifier indicating a RAN paging area configured by the base station to the user equipment; and a public land mobile network (PLMN) identifier indicating a PLMN corresponding to the RAN paging area. (para. [0005], [0119]: public land mobile network (PLMN) identifier indicating a PLMN corresponding to the RAN paging area).
Regarding claim 10, the reference further teach wherein the index of the selected PLMN identity is selected from a list of PLMN identities (Fujishiro: para [0005]).
Regarding claims 12-13, the reference further teach wherein receiving, via the RAN, system information that includes the list of PLMN identities; wherein the system information is transmitted as part of a paging message (Fujishiro: see the Abstarct & para [0005]).
Regarding claim 14, the reference further teach wherein the connection resume procedure transitions the user equipment from RRC_INACTIVE to RRC_CONNECTED (Rayavarapu et al.: Figs. 10-12; Col. 7, lines 1-67; Col. 30, line 25 to Col. 33, line 30).
Regarding claim 15, the reference further teach wherein the selected PLMN identity is supported by a particular core network node (Fujishiro: see the Abstarct & para [0005], [0119], [0152]).  
Regarding claims 1, 2, 4-8, they are method claims corresponding to the apparatus claims 9-10, 12-15 above. Therefore, claims 1, 2, 4-8 are analyzed and rejected as previously discussed with respect to claims 9-10, 12-15.
Regarding claims 16-17, 19-20, these claims differ from Rayavarapu (US#9,155,121) in view of Fujishiro et al. (US#2019/0261447) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 9-10, 12-15 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Rayavarapu (US#9,155,121) in view of Fujishiro et al. (US#2019/0261447) for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for handling a radio resource control (RRC) connection resume procedure, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently for handling a radio resource control (RRC) connection resume procedure, and would have applied Fujishiro’s novel use of the PLMN ID indicating a PLMN corresponding to the RAN paging area into Rayavarapu’s handling of connections between nodes in a wireless communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Fujishiro’s radio terminal and base station into Rayavarapu’s re-establishment of suspended RRC connection at a different eNB with the motivation being to provide a method and apparatus for resuming a connection in a wireless communication system.
Allowable Subject Matter
6.	Claims 3, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the indication of the PLMN with which the resume ID is associated comprises an index of a specific PLMN identity in a list of PLMN identities, wherein each PLMN identity in the list has an associated index, as specifically recited in the claims.
Double Patenting

10.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

11.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

12.	Claims 1-20 of the present application Serial No. 17/380,882 (hereinafter Application ‘882) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,083,0404 (hereinafter patent ‘040), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-17 of patent ‘040 are equivalent to the combination from pending claims 1-20 of Application ‘882 for facilitating control connectivity for handling a RRC connection resume procedure in wireless communication system.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Rayavarapu (US#9,247,575) shows eNB storing RRC configuration information at another network component.
The Rayavarapu et al. (US#9,258,839) shows other network component receiving RRC configuration information from eNB.
The Hoglund  et al. (US#2019/0200410) shows network controlled RRC resume via paging or RAR..
The Ohlsson et al. (US#2020/0092771) shows UE, network node and method in a wireless communications network.
The Fujishiro et al. (US#2020/0314798) BS and radio terminal for performing Radio Access Network paging.
The Liu et al. (US#2020/0252840) shows cell reselection method and device, closed subscriber group verification method and device, and storage medium.
The Kim et al. (US#10,863,394) shows method and apparatus for communication in wireless mobile communication system.
The Lee et al. (US#2019/0297661) shows method for recovering failure of connection resuming procedure at UE in wireless communication system and apparatus therefor.
The Chen et al. (US#10,264,611) device and method of handling radio resource control connection resume procedure.
The Chen (US#2017/0353902) device and method of handling radio resource control connection resume procedure.
The Ingale et al. (US#2020/0214070) method and UE for reconnecting RRC connection with radio access network node.
The Wu et al. (US#2020/0275512) performing resume request procedure.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/26/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477